Order of disposition, Family Court, New York County (Mary Bednar, J.), entered June 1, 1995, which adjudicated respondent-appellant a juvenile delinquent and placed him on probation for 12 months and ordered him to attend school daily, following a *283fact-finding determination that respondent committed an act, which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the fourth degree, unanimously affirmed, without costs.
School officials conducted a proper search of respondent’s bookbag, when they reasonably suspected that respondent had acquired a full fare bus pass instead of the half fare pass to which he was entitled. A full fare pass was missing and respondent gave incredible explanation of his inability to produce his half fare pass (see, New Jersey v T. L. O., 469 US 325, 342; Matter of Gregory M., 82 NY2d 588). Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.